Citation Nr: 1633941	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  12-16 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to April 6, 2007 for grant of service connection for rotator cuff syndrome of the right shoulder (a right shoulder disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel
INTRODUCTION

The Veteran had active service in the Army from June 1991 to August 1991, November 1992 to January 1995, November 2001 to November 2004, February 2006 to April 2007, and May 2009 to August 2009, with additional service in the Reserves.  He has received numerous awards for his honorable service, including the Combat Action Badge.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter the Agency of Original Jurisdiction (AOJ)).

In May 2016, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In a January 2016 administrative decision, the AOJ determined the Veteran's benefit payments would be withheld to recuperate funds paid during his drill days with the Reserves.  That same month, the Veteran filed a written statement disagreeing with the RO's administrative decision.  The Veteran is advised that if he wishes to disagree with the January 2016 determination, he should file a Notice of Disagreement on a VA Form 21-0958 within one year of the determination.


FINDINGS OF FACT

1.  The Veteran's current appeal dates back to his claim for benefits received by the VA on August 3, 2004 during a period in which the Veteran was serving on active duty.

2.  Following submission of his claim, the Veteran was released from active duty on November 28, 2004.  

2.  The Veteran experienced a right shoulder disability throughout the period on appeal which began during his active duty service.


CONCLUSION OF LAW

The criteria for an effective date no earlier than November 29, 2004 for service connection for a right shoulder disability have been met.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. §§ 3.303, 3.400(b)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A.§§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103 (a); 38 C.F.R. § 3.159 (b)(1) ; Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

By various letters, including a letter dated in March 2008, the Veteran was informed of how VA assigns effective dates and what types of evidence he could submit or inform VA of that could affect how VA determines effective dates.  

Furthermore, with respect to the claim for an earlier effective date, the Veteran in this case is challenging the effective dated assigned following the grant of service connection for his right shoulder disability.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003). Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date. 

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service have been associated with the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim. The Veteran has not identified any available, outstanding evidence that is relevant to the issue being decided herein. For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case

Analysis

The Veteran is seeking entitlement to an effective date prior to April 6, 2007 for the grant of service connection for a right shoulder disability.  Specifically, the Veteran asserted an effective date should be granted to his original August 2004 claim for benefits.  As will be discussed below, the Veteran's claim is granted.

Under VA regulations, the effective date of an award of compensation based on an original direct service connection claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  The provisions of 38 C.F.R. § 3.400 (b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within one year from separation from service.

In this case, the Veteran filed his first claim for service connection for a right shoulder disability in March 1999.  In a November 1999 rating decision (RD), the AOJ denied entitlement to service connection because there was no evidence of a current disability.  The Veteran did not file a notice of disagreement (NOD) or new evidence within one year, and the rating decision denying entitlement to service connection became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.

In a formal application for benefits received by the board on August 3, 2004, the Veteran filed a new claim for service connection for a right shoulder disability.  The Veteran related his current right shoulder disorder to an earlier dislocation of his right shoulder from an accident in approximately 1993, during his active duty service.  In a January 2005 RD, the RO again denied entitlement to service connection for a right shoulder disability due to a lack of a current disability.  The Veteran filed a timely NOD in July 2005.  Then, in February 2006 he returned to active duty service in the Army.  He was then deployed out of the country, and as a result his October 2006 statement of the case (SOC) was returned to the VA as undeliverable by the postal service.  The record reflects the AOJ subsequently determined because the Veteran did not file a substantive appeal within sixty days of this SOC, the January 2005 RD became final.

However, the Board disagrees.  The record is clear the Veteran did not receive notice of the October 2006 SOC as his mail was returned as undeliverable.  Furthermore, the record reflects he did not receive the notice of the SOC because he was deployed overseas on active duty service in the Army in support of his country.  Because he was not provided with proper notice of the October 2006 SOC, the January 2005 RD remains on appeal.

After returning from this period of active duty service, the Veteran again contacted the VA regarding his claim for service connection for a right shoulder disability in September 2008.  The AOJ improperly treated this written statement as a new claim, rather than a continuation of his existing appeal from his August 2004 claim.  The AOJ then issued a RD in September 2008 granting service connection for a right shoulder disability, and assigned an effective date of April 6, 2007, the date the Veteran separated from his most recent period of active duty service.  

In October 2008, the Veteran filed a timely NOD seeking entitlement to an earlier effective date.  He was then called back to active duty service in May 2009.  He was still on active duty service when his SOC was issued in August 2009 denying entitlement to an earlier effective date for the grant of service connection.  For the same reasons as discussed above, the Board finds the Veteran was again not given proper notice of the August 2009 SOC because he was serving on active duty with the Army.  Accordingly, his October 2008 NOD regarding an earlier effective date in conjunction with his August 2004 claim remained on appeal.

In February 2010, the Veteran again contacted the VA regarding an earlier effective date for the grant of service connection for a right shoulder disability.  Because he had not yet received proper notice of a SOC in response to his timely October 2008 NOD, the Veteran's February 2010 written statement is a continuation of his appeal and not a "freestanding" claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Therefore, the issue properly before the Board is whether an effective date earlier than April 6, 2007 is available for the grant of service connection for a right shoulder disability regarding the Veteran's August 3, 2004 claim for benefits.

Under VA regulations, establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the Veteran has consistently related his current right shoulder disability to an injury during active duty service in approximately 1993.  The evidence, including a September 2008 VA orthopedic surgery consult note, reflects the Veteran experienced symptoms of right shoulder pain and weakness ever since his 1993 in-service injury.  In the same treatment record, the physician assistant diagnosed the Veteran with "likely a slap tear" in his right shoulder.  Accordingly, the evidence reflects the Veteran was currently diagnosed with a right shoulder disability during the period on appeal, and this disability was related to his consistent symptoms ever since his 1993 in-service injury.  Therefore, the elements of service connection were met.

Furthermore, the Board finds these elements were met throughout the period on appeal.  That is, the Veteran consistently reported the symptoms which were diagnosed in the September 2008 since his August 2004 claim on appeal.  Accordingly, the elements of service connection were met at the time of filing his August 2004 claim.  As the Veteran was on active duty at the time that he filed his claim until his discharge on November 28, 2004, an earlier effective date of November 29, 2004, the day following his release from active duty, is granted.  

As this is the earliest effective date available under 38 C.F.R. § 3.400(b)(2), this constitutes a full grant of all benefits sought on appeal.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Entitlement to an effective date no earlier than November 29, 2004 for service connection for a right shoulder disability is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


